DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23, 2022 has been entered.
 
	Claims 1-8, 13, 17-20, 24, 28-31 have been canceled.
	Claims 32-34 have been added.
	Claims 9-12, 14-16, 21-23, 25-27, and 32-34 are pending.

Claims 21-23 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on May 20, 2020.

	Claims 9-12, 14-16, 25-27, and 32-34 are currently under consideration as they read on the elected invention.

3.	In view of applicant’s amendment, following rejections are set forth.

4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claims 9-12, 14-16, 25-27, and 32-34 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

	The amended claims are drawn to a chimeric protein comprising a monovalent antibody derived from 3G8 and albumin, wherein the chimeric protein has an inhibitor constant for inhibition of FcγRIII ligand binding to FcγRIII that is at least 10-fold greater than an inhibitor constant for inhibition of FcγRIII ligand binding to FcγRIII by 3G8 antibody. Dependent claims 32-34 recites that the inhibitor constant is 20-fold, 30-fold, and 40-fold greater, respectively. 

	Applicant’s amendment, filed on August 23, 2022, directs to support to original claims and page 19 of the specification as-filed, and asserts that no new matter has been added.  

However, the specification as filed does not provide sufficient written description of the above-mentioned “limitations”.  The specification does not provide sufficient support for the claimed chimeric protein The specification discloses that the inhibitor constant for 3G8 and 3G8-scFv-MSA are approximately 1 nM and 40 nM, respectively (e.g. see lines 14-23 in page 19 of the specification as filed).  

The instant claims now recite a chimeric protein comprising a monovalent antibody moiety derived from a 3G8 antibody, and an albumin, wherein the chimeric protein has an inhibitor constant for inhibition of FcγRIII ligand binding to FcγRIII that is at least 10-fold, 20-fold, 30-fold or 4-fold greater than an inhibitor constant for inhibition of FcγRIII ligand binding to FcγRIII receptor by a 3G8 antibody.  

The newly added features of the chimeric protein were not clearly disclosed in the specification.  Therefore, the claims represent a departure from the specification and claims originally filed.  Applicant’s reliance on generic disclosure and possibly a single or limited species having an inhibitor constant of 40 nM do not provide sufficient direction and guidance to the features currently claimed.  It is noted that a generic or a sub-generic disclosure cannot support a species unless the species is specifically described.  It cannot be said that a subgenus is necessarily described by a genus encompassing it and a species upon which it reads.  See In re Smith 173 USPQ 679 683 (CCPA 1972) and MPEP 2163.05. 

Such limitations recited in the present claims, which did not appear in the specification, as filed, introduce new concepts and violate the description requirement of the first paragraph of 35 U.S.C. 112.

	Applicant is required to cancel the new matter in the response to this Office Action.

	Alternatively, applicant is invited to provide sufficient written support for the “limitations” indicated above.  See MPEP 714.02, 2163.05-06 and 2173.05 (i).

6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 9-12, 14-16, 25-27, and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (US 7,351,803) and Flaherty et al. [Toxicological Sciences 2012, 125(1):299-309, reference on IDS] in view Herrington-Symes et al. (Advances in Bioscience and Biotechnology, 2013, 4:689-698, reference on IDS) Rosen et al. (US 6,946,134) for the reasons of record.

	Johnson et al. teach an antibody that specifically binds human FcγRIIIa (CD16a) receptor (e.g. see lines 11-18 in col. 2).  Johnson et al. teach that the antibody can be a humanized antibody made from parent mouse antibody clone 3G8 (e.g. see lines 18-35).  Further, Johnson et al. teach that the antibody can be scFv or Fab (e.g. see claims 1-11 and lines 9-34 in col. 7) which is devoid of Fc region and monovalent. Johnson et al. teach that the antibody inhibits the binding of Fc to CD16 (e.g. see lines 34-36 in col. 3). Johnson et al. teach that the antibody can be linked to polyethylene glycol (PEG) which is a known carrier in the art (e.g. see lines 8-17 in col. 22). Johnson et al. teach the anti-CD16a antibody comprising an aglycosylated Fc region having reduced binding to at least one effector molecule compared to the antibody unmodified Fc region; such aglycosylated antibody can reduce the deleterious immune response (e.g. see col. 3, lines 27-65). 

Flaherty et al. teach anti-human CD16 (FcγRIII) monoclonal antibody GMA161 from murine antibody clone 3G8 and is also aglycosylated (e.g. see last paragraph in the left col. and Antibodies in right col. in page 300).  Flaherty et al. teach both antibody 3G8 and GMA161, a humanized antibody designed from a murine antibody 3G8 was observed to be very effective in patients in reversing autoimmune disorders mediated through autoantibodies (e.g. see left col, in page 300 and first paragraph in the left col. in page 308).

The reference teachings differ from the instant invention by not exemplifying a monovalent antibody moiety devoid of Fc region and not describing conjugation to an albumin carrier.

However, the benefits of monovalent antibody fragment such as Fab or scFv were well-known in the art at the time the invention was filed. For example, Herrington-Symes et al. teach that antibody fragment has advantages over full IgG molecules in that the fragments can penetrate tissue more rapidly (e.g. see last paragraph in the right col. in page 689). Herrington-Symes et al. further teach Fab fragments are often produced to overcome the unwanted Fc effector functions for cytokine inactivation, receptor blockage (e.g. see last paragraph in the left col. in page 691). Herrington-Symes et al. teach scFv’s penetrate tissue more compared to Fab while also retaining specific monovalent antigen-binding affinity (e.g. see last paragraph in the right col. in page 691).   Herrington-Symes et al. teach that these antibody fragments can also be modified recombinantly to prolong circulation time, e.g. conjugate to serum albumin to the N-termini of a scFv, to improve PK (e.g. see 2nd paragraph in the left col. in page 694 and last paragraph in the left col. in page 695).
	
Rosen et al. teach human serum albumin is a protein responsible for a significant proportion of the osmotic pressure of serum and also functions as a carrier and transporter of polypeptide in vivo (e.g. see lines 34-58 in col. 1).  Rosen et al. teach that the human serum albumin can be conjugated to the N or C terminus of the therapeutic polypeptide including Fab (e.g. see claims 1-25) and states:

	 “Antibody fragments which recognize specific epitopes may be generated by known techniques. For example, Fab and F(ab')2 fragments of the invention may be produced by proteolytic cleavage of immunoglobulin molecules, using enzymes such as papain (to produce Fab fragments) or pepsin (to produce F(ab')2 fragments). F(ab')2 fragments contain the variable region, the light chain constant region and the CHI domain of the heavy chain”

	It would thus be obvious to one of ordinary skill in the art at the time the invention was field to produce monovalent antibody binding fragments such as Fab or scFv from clone 3G8 aglycosylated version GMA161 without the Fc region in order to avoid the interference from the Fc binding to the CD16 antigen and to conjugate the monovalent antibody fragment to human serum albumin to increase serum half life.  An ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since both anti-human CD16 antibody 3G8 including Fab and its humanized version GMA161 were known in the art to be therapeutic in human as disclosed in Johnson et al. and Flaherty et al., making monovalent antibody fragments from 3G8 or GMA161 would be well within the skill of an ordinary artisan in order to avoid the interference from the Fc region.  Further, it was well-known in the art that monovalent antibody fragments such as Fab or scFv have the advantages over full IgG antibody in not having unwanted Fc effector functions for cytokine inactivation, and receptor blockage, and conjugation to human serum albumin would increase serum half-life as taught by Herrington-Symes et al. and Rosen et al.  As such, combining the prior art teachings regarding the monovalent antibody fragments from 3G8 and GMA161 and conjugation to human albumin as a carrier according to known methods of recombinant technologies disclosed by the prior art would have yielded predicable results of a monovalent antibody fragment conjugated to human serum albumin; such conjugate would inherently have the same functions as recited in the claims (e.g. prevents or limits the binding of the FcγRIIIa ligand to the receptor and having an inhibitor constant as recited).

	Applicant’s arguments have been fully considered but have not been found persuasive.
	Applicant argues that the references failed to teach or suggest that the chimeric protein having “an inhibitor constant for inhibition of the Fc gamma receptor 3 ligand to Fc gamma receptor 3 that is at least 10-fold greater than an inhibitor constant for inhibition of Fc gamma receptor 3 ligand to Fc gamma receptor 3 by a 3G8 antibody”.  Applicant asserts that Johnson teached CD16A binding protein derived from 3G8 and its ability to inhibit binding of immune complexes to CD16A but does not teach a monovalent antibody derived from 3G8 that is covalently associated with human serum albumin (3G8-scFv-HAS).  Applicant points to Figure 1B in the instant application and asserts that 3G8-scFv-HSA has 40-fold worse inhibitory activity compared to parent 3G8 which supports the amended claims.  Applicant further argues Johnson does not teach a monovalent FcγRIIIA antibody and the advantageous of limiting the adverse events associated with multivalent antibody and Johnson teaches away from the instant invention.  

	Applicant states:

    PNG
    media_image1.png
    516
    694
    media_image1.png
    Greyscale


  	Applicant asserts that Herrington-Symes and Rosen teaches generic advantages associated with the use of a monovalent antibody but does not teach the advantages of a monovalent anti-FcγRIIIA antibody.  Applicant asserts that a person skill in the art facing adverse effected caused by multivalent antibodies would not have looked into Herrington-Symes or Rosen to solve the problem of adverse effects.  

	As such, applicant argues the rejection should be withdrawn.

	This is not found persuasive for following reasons:
Contrary to applicant’s reliance on the newly added functional features of inhibitor constant, note that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.  Further, the obviousness inquiry does not ask "whether the references could be physically combined but whether the claimed inventions are rendered obvious by the teachings of the prior art as a whole." In re Etter, 756 F.2d 852 (Fed. Cir. 1985) (en banc); see also In re Keller, 642 F.2d 413 (CCPA 1981) (stating "[t]he test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference"). Rather, in a case such as this where each of the elements of the claim are known to the art, the obviousness inquiry requires a finding that the combination of known elements was obvious to a person with ordinary skill in the art. 
Here, Johnson explicitly discloses scFv or Fab of the humanized anti-FcγRIIIa antibody 3G8 (e.g. see claims 1-11 and lines 9-34 in col. 7).  In contrast to applicant’s arguments that Johnson teaches away from the instant invention, note that Johnson teach that anti-CD16 antibody with reduced binding to FcγRIIIa or C1Q (e.g. see col. 18) and teach that the scFv anti-CD16 antibody without Fc region (e.g. see col. 13). Therefore, Johnson specifically teach scFv without Fc region which is monovalent. Flaherty et al. teach anti-human CD16 (FcγRIII) monoclonal antibody GMA161 from murine antibody clone 3G8 and is also aglycosylated (e.g. see pages 300 and 308).  Given that the advantages of monovalent Fab or scFv over full IgG antibody were well-known in the art (penetrate tissue more rapidly and with less unwanted Fc effector functions for cytokine inactivation, receptor blockage), and in view of the teachings that Fab or scFv can be modified recombinantly to prolong circulation time, e.g. conjugate to serum albumin to the N-termini of a scFv, to improve PK as disclosed in Herrington-Symes et al. and Rosen et al., an ordinary skill in the art would have been motivated to combine the teachings of the reference to produce a monovalent Fab or scFv from humanized 3G8 antibody or GMA161 antibody conjugated with human albumin as carrier. 

Given that the properties of a compound cannot be separated from the compound, see In re Papesch, 315 F.2d 381,391 (CCPA 1963) (“a compound and all its properties are inseparable),  the combined teachings of the reference would have yielded a construct that would be expected to have the advantages of penetrating tissue more rapidly and with less unwanted Fc effector functions for cytokine inactivation and receptor blockage, as well as improved in vivo transport. Such construct would also inherently/intrinsically exhibit the function of binding to FcγRIIIa (an activating Fc receptor), preventing or limiting the binding of FcγRIIIa ligand, the cross-linking of FcγRIIIa upon binding to the FcγRIIIa ligand and signaling from FcγRIIIa and having an inhibitor constant as recited in the instant claims.   “[T]he fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.” Ex parte Obiaya,227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  "[T]he discovery of ... a scientific explanation for the prior art's functioning, does not render the old composition patentably new to the discoverer." Atlas Powder, 190 F.3d at 1347 (Fed. Cir. 1999).

	Note that all that is required is a reasonable expectation of success, not absolute predictability of success. See In re O’Farrell, 853 F.2d 894, 903 (Fed. Cir. 1988) 

	As such, applicant’s arguments have not been found persuasive.

9.	No claim is allowed.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644